                Case 19-11626-LSS             Doc 1400        Filed 07/01/20     Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :    Chapter 11
In re:                                                         :
                                                               :    Case No. 19-11626 (LSS)
PES HOLDINGS, LLC, ET AL.,                                     :
                                                               :    Jointly Administered
                           Debtors.                            :
                                                               ;
-------------------------------------------------------------- x


                        NOTICE OF CHANGE IN CONTACT INFORMATION

                 The undersigned counsel gives notice of a change of contact information as follows.

                 Pepper Hamilton LLP has combined with Troutman Sanders LLP. The new firm name is

Troutman Pepper Hamilton Sanders LLP (“Troutman Pepper”), effective July 1, 2020. While the office

address, phone numbers and facsimile numbers for the undersigned Troutman Pepper attorneys have not

changed, such attorneys’ email addresses have changed as follows:

                 1.       Douglas D. Herrmann - douglas.herrmann@troutman.com

                 2.       Marcy J. McLaughlin Smith – marcy.smith@troutman.com


Dated: July 1, 2020                         /s/ Marcy J. McLaughlin Smith
Wilmington, DE                              Douglas D. Herrmann (DE No. 4872)
                                            Marcy J. McLaughlin Smith (DE No. 6184)
                                            TROUTMAN PEPPER HAMILTON SANDERS LLP
                                            Hercules Plaza, Suite 5100
                                            1313 N. Market Street, P.O. Box 170
                                            Wilmington, Delaware 19899-1709
                                            Telephone:      (302) 777-6500
                                            Facsimile:      (302) 421-8390
                                            E-mail: douglas.herrmann@troutman.com
                                            E-mail: marcy.smith@troutman.com

                                            Counsel to HRP Philadelphia Holdings, LLC




#58635448 v1
